Citation Nr: 1512352	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-19 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for sinusitis.

4.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 1999.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from two rating decisions of the VA RO in Philadelphia, Pennsylvania.  An August 2009 rating decision, in part, denied service connection for a bilateral hearing loss disability and tinnitus, and it granted service connection for sinusitis with a noncompensable evaluation effective May 29, 2009.  An October 2009 rating decision granted service connection for GERD with a 10 percent evaluation effective May 29, 2009.  


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record is against a finding that a bilateral hearing loss disability or tinnitus began during the Veteran's military service, was caused by his service, had an onset within a year of his service, or has been continuous since service.

2.  The Veteran's sinusitis is manifested by, at most, four non-incapacitating episodes per year; it is not manifested by prolonged antibiotic treatment, incapacitating episodes, radical surgery with chronic osteomyelitis, or near-constant sinusitis after repeated surgeries.  

3.  The Veteran's GERD is manifested by occasional pain; it is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal, arm, or shoulder pain, or vomiting, material weight loss and hematemesis, melena, or anemia, or other symptom combination productive of considerable impairment of health or severe impairment of health.


CONCLUSIONS OF LAW

1.  Neither a bilateral hearing loss disability nor tinnitus was incurred in or aggravated by service, and such disabilities may not be presumed to have been.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).

2.  The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2014).

3.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

When VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

With respect to the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus, the Veteran otherwise received all required notification in June 2009.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  With respect to the Veteran's claims for greater initial disability ratings for sinusitis and GERD, the Veteran has appealed the downstream issue of the ratings and effective dates that have been assigned.  Under these circumstances, because the original claims were granted, there are no further notice requirements under the aforementioned laws.  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service medical treatment records have been obtained to the extent they were both identified and available.  

In January 2015, the Veteran's representative stated that the Veteran's service treatment records (STRs) were incomplete "on Virtual VA."  While the Board concedes that the Veteran's STRs do not appear in the Veteran's virtual claims file, the Veteran's STRs are indeed available and have been reviewed as a part of the Veteran's paper claims file.

In January 2015, the Veteran's representative suggested that it was unclear who the Veteran's employer was, and that there were "years of private medical records to request the [V]eteran to release."  To the extent that the Veteran's representative is requesting that the Board remand any of the Veteran's claims on this basis, the Board cannot find that remand of any claim is required.  The Board disagrees with the representative's contention that any relevant aspect of the Veteran's employment is unclear; the record clearly and consistently indicates that the Veteran is employed in the IT field.  Furthermore, the Veteran's representative does not indicate even broadly which private medical treatment records are missing.  Indeed, the Veteran has been provided with numerous opportunities to identify private providers of medical treatment, beginning in June 2009.  Given the circumstances, remanding the Veteran's claim in order to afford him with an additional opportunity to identify private treatment providers would unnecessarily delay the ultimate adjudication of the Veteran's claim.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus, the Veteran was scheduled to receive a VA audiological examination in May 2012.  The Veteran failed to report to the examination without explanation.  When entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2014).

"[T]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran, without good cause, failed to report to the scheduled examination.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

The Veteran was provided with examinations addressing his sinusitis in June 2009 and May 2012 and examinations addressing his GERD in September 2009 and May 2012.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In January 2015, the Veteran's representative stated that the "last GERD and sinus examinations were in 2012."  The Veteran's representative did not state that the Veteran's conditions had worsened.  The Board notes that the mere passage of time since the Veteran's most recent examinations is not reason enough to require reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  The evidence of record does not support a finding that there  has been a material change in the severity of the Veteran's sinusitis or GERD since the May 2012 examinations; and neither the Veteran nor his representative has contended the contrary.

In May 2010, the Veteran requested a hearing before a member of the Board; in October 2011, the Veteran withdrew his request for such a hearing.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for a Bilateral Hearing Loss Disability

The Veteran argues that he has a bilateral hearing loss disability as a result of his in-service experiences.  

Service connection for impaired hearing is warranted only when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  VA considers impaired hearing to be a disability when (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or; (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or; (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  As such, a Veteran could conceivably have diminished hearing acuity, but not have a hearing disability for VA purposes.

Turning to the facts in this case, the Veteran submitted a private audiologic summary dated October 2009.  This summary indicated that the Veteran had normal hearing sensitivity in both ears, but the clinician noted that the Veteran's hearing had declined since examinations dated 1989, 1991, and 1994.  An associated audiology examination recorded the following puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
LEFT
10
10
10
10
15
RIGHT
10
10
10
20
20

Speech recognition testing was not performed as part of the audiologic summary.  As noted above, the Veteran failed to appear for a VA audiological examination scheduled for May 2012.  

Upon review of these results, at no time has the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Board observes no other audiological testing of record demonstrating the presence of a bilateral hearing loss disability.

The Veteran, as a lay person, is competent to report what comes to him through his senses, and he can therefore report perceiving diminished hearing acuity, but he lacks the medical training and expertise to provide a complex medical opinion such as determining whether a hearing loss disability has been established for VA purposes as such a determination requires audiometric testing and professional training.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Therefore, while the Veteran's hearing acuity may have worsened over time, and while he may believe that he has a hearing loss disability, the medical evidence of record does not establish a current bilateral hearing loss "disability" for VA purposes, and the Veteran's claim for service connection for a bilateral hearing loss disability fails on this basis alone.  



Service Connection for Tinnitus

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As an organic disease of the nervous system, tinnitus is a chronic disease and service connection may thus be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including tinnitus, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2014).

With respect to the Veteran's claim for service connection for tinnitus, as a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus during his appeal.  Thus, a current disability is shown.  With regard to an in-service event or injury, the Veteran has alleged that he was exposed to loud noise in service, including diesel generators, heavy equipment, and military aircraft.  The second Hickson element, evidence of an in-service event, disease, or injury, is accordingly met.

With a current disability and an in-service event, disease, or injury of record, the remaining issue is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current tinnitus.  

Turning to a review of the evidence of record, the Board notes that July 1989 and September 1994 Reports of Medical Examination found that the Veteran's ears were normal.  In July 1989 and August 1999 Reports of Medical History, the Veteran denied experiencing ear, nose, or throat trouble.  In a March 1999 Report of Medical Assessment, the Veteran denied experiencing any injuries or illnesses for which he did not seek medical care, and the Veteran denied having any other questions or concerns about his health.  

In June 2009, the Veteran complained to a clinician that he had been experiencing intermittent tinnitus for "several months."  In an October 2009 private audiologic evaluation summary, the Veteran complained generally of a history of tinnitus.  In May 2012, the Veteran failed to report to a scheduled VA audiologic examination.  

Thus, the Board observes no medical evidence of record linking the Veteran's tinnitus to his military service.  To the extent that the Veteran believes that his tinnitus is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA attempted to provide the Veteran with an examination based in part on the competency of those observations, but the Veteran failed to report for such examination.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of tinnitus, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's tinnitus is related to his service, the Board ultimately finds that the Veteran's assertions are inadequate, in part because such opinions concern the functioning of the Veteran's nervous system, which is not readily perceivable by the use of a person's senses.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his tinnitus, and it finds that he has not done so.  The Veteran first complained to a clinician of ringing in his ears in June 2009, some 10 years after the Veteran's separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Furthermore, in June 2009, the Veteran told his treating physician that he had been experiencing tinnitus symptoms for months, rather than for the ten years since his separation from active duty service.  The Board places greater weight on the statements that the Veteran made to his physician in connection with seeking appropriate medical care than on those he has made in pursuit of his claim for compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

While the Board acknowledges the Veteran's current contentions that he experienced symptoms associated with tinnitus consistently since service, the Board finds this contention to lack credibility given that the Veteran failed to mention tinnitus symptoms at any time for approximately 10 years following service, and when he sought treatment, he indicated that he had been experiencing tinnitus for only months.  While these factors are not dispositive on their own, they are factors that further weigh against the Veteran's claim.  

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  The medical nexus element thus cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that tinnitus was not shown within one year following separation from service, or for a decade after service.  Therefore, presumptive service connection is not warranted.

The Board concludes that the preponderance of the evidence is against granting service connection for tinnitus.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

Increased Rating for Sinusitis

The Veteran is currently in receipt of a 10 percent disability rating under Diagnostic Coode 6513, applicable to chronic maxillary sinusitis.  While it is unclear whether the Veteran desires a greater rating-a July 2012 statement suggests that this rating represents a grant in full of the Veteran's claim-the Board will address whether the Veteran is entitled to a greater rating.  

The General Rating Formula for Sinusitis is applicable, and it provides the following rating criteria, in pertinent part: a 10 percent rating applies to one or two incapacitating episodes (defined as requiring physician-prescribed bed rest) per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating applies to three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 50 percent rating applies following radical surgery with chronic osteomyelitis; or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).

Turning to the facts in this case, the Veteran filed his claim in May 2009, and he underwent a VA examination in June 2009, at which time the Veteran claimed that he took an oral medication and a nasal spray in treatment of his symptoms.  The Veteran claimed to have experienced acute exacerbations of his symptoms two or three times every winter, which resulted in interference with nasal breathing.  The Veteran experienced purulent discharge during these acute episodes, with greenish-yellow mucous production.  The Veteran did not experience speech impairment.  The Veteran experienced pain in the form of pressure behind the eyes and in the cheek sinuses, and headaches over the frontal forehead region.  In the morning, the Veteran noted crusting when he had acute infections.  The Veteran denied the prolonged use of antibiotics.  Upon physical examination, there was no tenderness over the maxillary or frontal sinus areas, and no post-nasal drip was noted.  The Veteran had mildly erythematous and moderately edematous nasal mucosa.  The Veteran had no polyps.  There was mild-to-moderate hypertrophy of the turbinates.  No purulence or lesions were noted.  

In a June 2009 treatment record, it was noted that the Veteran's nasal mucosa were pink and within normal limits.  The Veteran had no head or otolaryngeal symptoms.  In August 2009, the Veteran complained of throat and head congestion.  In February 2012, the Veteran denied a history of headaches.  The Veteran indicated that he had intermittent nocturnal post-nasal drip; the clinician noted that the Veteran had a history of recurrent sinusitis, and the Veteran's intermittent post-nasal drip was related to flare-ups of that condition.  

The Veteran underwent an additional VA examination in May 2012.  The Veteran stated that he experienced pressure behind his eyes and "a lot" of discharge three to four times each year, especially during the winter months, and the Veteran indicated that he was usually prescribed antibiotics.  During these episodes, the Veteran indicated that he developed a yellow rhinorrhea and postnasal drainage.  The Veteran indicated that he did not have problems breathing between episodes.  The Veteran was not at the time of the examination, however, experiencing any signs or symptoms of sinusitis, including facial pain, pressure, headache, or fever.  The Veteran did not have purulent nasal discharge, and he breathed well through his nose.  The Veteran did not have any findings, signs, or symptoms attributable to chronic sinusitis.  The examiner diagnosed the Veteran with maxillary sinusitis.  The Veteran reported experiencing three non-incapacitating episodes of sinusitis during the past year characterized by headaches, pain, and purulent discharge.  No incapacitating episodes were noted.  A nasal endoscopy showed no evidence of any polyps, masses, or purulent nasal discharge.  The middle meati were patent bilaterally and showed no purulent discharge.  The sphenoethmoidal recess was unremarkable bilaterally without any purulent discharge.  

In June 2013, a clinician noted that the Veteran had recurrent sinusitis, congestion, and post-nasal discharge.  The Veteran was instructed to use Flonase.  In September 2013, the Veteran indicated that he began experiencing sinus symptoms a week earlier following train and plane travel.  The Veteran had yellow nasal discharge and pressure behind his eyes.  It was noted that the Veteran's turbinates were edematous and erythematous but clear.  The Veteran was prescribed an antibiotic.

Upon review of these facts, the Board agrees with the Veteran's own assessment that no more than a 10 percent evaluation of his sinusitis is warranted.  The evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes of sinusitis, much less the three or more incapacitating episodes per year requiring prolonged antibiotic treatment that is associated with a 30 percent rating.  Furthermore, the Veteran has not complained of more than six non-incapacitating episodes per year of sinusitis.  Instead, in June 2009, the Veteran complained of acute exacerbations of his symptoms as many as three times annually; in May 2012, the Veteran complained of experiencing sinusitis as many as four times annually.  The Veteran's clinical records do not otherwise support a finding that the Veteran experienced more than six non-incapacitating episodes of sinusitis annually.  A 30 percent rating for the Veteran's sinusitis is accordingly unwarranted.

A 50 percent rating for the Veteran's sinusitis is similarly unwarranted.  The Veteran has not undergone radical surgery with chronic osteomyelitis.  As noted in the above discussion of a 30 percent rating, the record does not support a finding that the Veteran suffers from "near-constant" sinusitis following repeated surgeries.  A 50 percent rating of the Veteran's sinusitis is accordingly unwarranted.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's sinusitis warrant no more than the currently-assigned 10 percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for GERD

The Veteran is currently in receipt of a 10 percent disability rating for GERD under Diagnostic Coode 7346, applicable to hiatal hernia.  The Veteran argues that he is entitled to a greater rating.  

Certain diseases of the digestive system, particularly those occurring in the abdomen, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain co-existing diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to separate disability evaluations without violating the rule against pyramiding.  38 C.F.R. § 4.113 (2014).  Specifically, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, may not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture.  38 C.F.R. § 4.114 (2014).

In this case, the Veteran's GERD has been awarded a 10 percent disability rating under Diagnostic Code 7346, which applies to hiatal hernia.  The Board finds that no other diagnostic code better contemplates the symptomatology associated with the Veteran's GERD than the diagnostic code that is currently applied.  The following ratings apply under this Diagnostic Code, in pertinent part: a 10 percent rating is assigned with two or more of the symptoms associated with the 30 percent rating are present, but with less severity; a 30 percent rating is assigned when symptoms of GERD include persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; a 60 percent rating is assigned when GERD causes symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena (black, tarry stool) with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

Turning to the facts in this case, the Veteran filed his claim in May 2009.  In a June 2009 treatment record, the Veteran complained of experiencing acid reflux and heartburn for the last few weeks.  The Veteran underwent a VA examination in September 2009, at which time the examiner noted that the Veteran had never experienced bleeding associated with his GERD.  The Veteran had received various treatments that had only proven to be of transient benefit, including the use of H2 histamine antagonists and proton pump inhibitors.  The Veteran complained that his condition had worsened over the past two to three years; the Veteran indicated that he occasionally had "food particulates" in his nasal cavities at night and a sour taste in his mouth.  

In September 2011, the Veteran weighed 305.9 pounds.  The Veteran had no abdominal pain, GERD, or black or bloody stools.  In February 2012, a clinician noted that the Veteran experienced GERD if he did not watch his diet.  The Veteran did not require medication for this condition.

The Veteran underwent an additional VA examination in May 2012, at which time the examiner diagnosed the Veteran with mild GERD and hiatal hernia.  The Veteran indicated that he experienced worsening acid reflux that awakened him at night and constant mid-epigastric pain.  The Veteran had intermittent difficulty swallowing, but no substernal, arm, or shoulder pain.  The Veteran had no significant weight loss, anemia, nausea, vomiting, hematemesis, melena, esophageal stricture, spasm, diverticula, or history of Helicobacter Pylori.  The Veteran did not take prescription medication in treatment of his reflux; instead, the Veteran took over-the-counter medications that provided him with mild relief.  Upon physical examination, the examiner noted that the Veteran was obese, well-appearing, and in no significant distress.  The Veteran weighed 280 pounds.  The Veteran's abdomen was soft, nontender, and nondistended.  Bowel sounds were positive in all quadrants.  There was no mass or organomegaly palpated.  The Veteran was limited in his ability to sleep due to his epigastric pain.  

In June 2012, the Veteran denied experiencing abdominal pain, GERD symptoms, or black or bloody stools.  The Veteran weighed 305.9 pounds.  In June 2013, the Veteran weighed 290.6 pounds and had no complaints of GERD symptoms.  In September 2013, the Veteran had no complaints of GERD symptoms.  In August 2014, the Veteran had no complaints of abdominal pain, GERD, black or bloody stools, or dysphagia.  The Veteran weighed 284.4 pounds.  

Upon review of these facts, the Board finds that no more than a 10 percent evaluation of the Veteran's GERD is warranted.  The record does not clearly show that the Veteran has experienced the "persistently recurrent" epigastric distress that is associated with a 30 percent rating.  Instead, the Veteran's complaints of GERD symptoms have been intermittent: in June 2009 and September 2009, the Veteran complained of symptoms of GERD; in September 2011, the Veteran denied GERD symptoms; in May 2012, the Veteran endorsed such symptoms; and in June 2012, September 2013, and August 2014, the Veteran denied GERD symptoms.  Even if these complaints were to represent "persistently recurring" epigastric distress, the Board notes that the Veteran has not shown either dysphagia or substernal, arm, or shoulder pain associated with his GERD.  Furthermore, no clinician has observed that the Veteran's symptoms are "productive of considerable impairment of health."  Instead, for example, the May 2012 examiner found that the Veteran was "well-appearing" and "in no significant distress."  Thus, the Board finds that the Veteran's GERD symptoms do not best approximate the symptoms associated with a 30 percent rating.  

For similar reasons, the Board finds that the Veteran has not demonstrated the symptoms associated with a 60 percent rating of GERD.  While the Veteran may have experienced pain, the record does not show the presence of vomiting, material weight loss and hematemesis, melena, any form of anemia, or other symptoms productive of a "severe impairment of health."  Thus, the Board finds that the Veteran's GERD symptoms do not best approximate the symptoms associated with a 60 percent rating.  

In sum, the weight of the credible evidence demonstrates that the symptoms associated with the Veteran's GERD no more than the currently-assigned 10  percent rating.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's sinusitis or GERD that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints regarding his sinusitis primarily concern pain and sinus drainage.  The Veteran's complaints regarding his GERD focus primarily on pain.  The Board finds that such manifestations are all fully contemplated by the rating schedule for these disabilities.  The Board finds that there are no additional symptoms of the disabilities that are not addressed by the rating schedule.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his sinusitis or GERD.  In May 2012, the Veteran worked full-time, and it was noted that the Veteran's sinus disability did not affect his ability to work.  In June 2013 and August 2014, the Veteran was employed as an IT specialist.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

A disability rating in excess of 10 percent for sinusitis is denied.

A disability rating in excess of 10 percent for GERD is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


